Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 1 of 33

CLERK
US DISTRICT & BANKRUPTCY
COURTS ©)
United States District Couto plik McSihimiva Circuit
Evan Gahr

New York Post columnist MR HiCBEdwW ED

Vs. Case: 1:20-—cv—01219

: : oyce C.
Kesher Israel Board of Directors Assigned To : Lamberth, Roy

i - 5/5/2020
Andew Cooper Assign. Date : 5 oe
Judah Rose Description: Pro Se Gen. Civ. (F DECk)

Mark Mellman
Abby Goldgraber

Vs Ns
Bluelight Strategies Antec SA ch whe

Aaron Keyak

Steve Rabinowitz \Ke WAC Sse WANED ™ |
Vea’ Les

Section 1985 Conspiracy to Interfere with Civil Rights
Libel

Illegal Discrimination in Public Accommodations in Violation of the 1964 Civil Rights Act
Intentional Infliction of Emotional Di nh

US DISTR FFA NKRUPTCY
{
5 en Weinstein, president of t nstitute, a neo-con think and and government
1. Ken Weinstein, president of thY Pubadh Insti hinkand and
contractor, is part of ROR BAT re BM ht J oes enconsced at the upper echelons of
Kesher Israel, the lognifadsyGebede tf Dieberman. By denying me membership
and banning me from their synagogue at the behest of Ken Weinstein and longtime
Kehser Israel congregant Jay Lefkowitz, who got Jeffrey Epstein his sweetheart plea
deal, the defendants are contravening Jewish teaching and threewishes of their own
Corsignany unt

congregants and ‘dre Bush White House to violate my First Amendment rights and civil
rights. Jay Lefkowitz, Karl Rove and Tim Goeglein, were informed about their

synagogue ban and are encouraging the defendants to keep violating my civil rights and

First Amendment rights.

a

MAY - 5 2020
24.

25.

26.

27.

28.

29.

Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 2 of 33
CLERK
US DISTRICT & BANKRUPTCY
COURTS

During a bread?) MAb tals PMidGs §3 March 7, 2020 just minutes afer I told somebody
that Ken WeinsfQrby <Q Gkiph Ath gyythey he fired me for denouncing Christian Right
anti-Semitism. After the services ended when I walked in Ken Weinstein’s direction
Kesher Israel vice-president Judah Rose stormed up to me in a menacing manner.
Coming within inches of my face he yelled, “I don’t want you talking to Ken Weinstein.
“<1 said, ‘““What’s wrong with talkign to Ken Weinstein? Why sholdn’t J talk to Ken
Weinstein?”

Judah Rose seidsd-am-goign-te-eali tic pokes” SGD MAD os OS “NS
I said, “So go call them and you’ll have your own YouTube moment,” © = ede s
He stormed out of the sanctuary and went literally running down the stairs, stomping his
feet loudly. Judah Rose went running up to the MPD officer outside the building and told
him he wanted me removed from the buidling. Somebody, watching the frenetic activity
of Judah Rose but didn’t know the context might have thought I had just told him I tested
postivie for corona or something. I am not purposely being sardonic. That is my best way
to describe the scene.

When I got ouside Judah Rose snarled, “Go away and don’t ever come back.”

I appealed to the board members and Mark Melllman but they fully supported his edict.
Rabbi Hyim Shafner told me that he didn’t want me at the synagogue anymore because |
was “accsuing Ken” of firing him for denouncing anti-Seitimsm. I told him rabbis are not
allowed to ban Jews from synagogues. Mr. Shafner told me that he was aware of the
edictt but didn’t care about it and was going to ban me anyway because of what I said to

Ken Weinstein. Objecting to my dismissal was proteced activities under the Distrist of
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 3 of 33

CLERK
ISTRICT & BANKRUPTCY
US eT RTS

51. Colunghia Hina PHA 23 na, of course, First Amendment protected speech and I
was PraigEe Gy Ek MoEBDhuse as a Jew I am obligated to object to the Chruch’s
murderous anti-Semitism and the neo-cons who try to cover it up in the same manner that
leftists of yesteryear tried to whitewash and deny Stalin’s crimes. I filed a public
accommodations complaint against the Kesher Israel boardc with the District of
Columbia Human Rights shortly afer this incident.

52. On April 21, 2001, the Washington Post quoted me calling Moral Majority and Heritage
Foundation co-founder Paul Weyrich ‘fa demented anti-Semite” because he said the Jews
killed Christ. Per public records, as OMB general counsel Jay Lefkowitz incited Karl
Rove to have his aide Tim Goelgein threaten then-Hudson Institute president Herb
London with loss of government contracts if he didn’t cut me loose. London and Ken
Weinstein, then Hudson

53. VP fired me the next day. Ken Weinstein and Herb Lodnon then told the media and
ADL head Abe Foxman that the real reason they fired me was becasue of my improper
used of a stuffed chimp in cable news debate. I have since named him Louis E.
Chimpstein. The “E” is for Eric Breindel. “Louis” is for my grandfather Louis
Goldstock.

54. I had been going to servcies for months and was a bit hit. The synagogue seems insuular
but lots of congregants welcomed an older unmarried newcome into their midst, wishing
tme “Shabbat Shalom” and making chit chat--asking where I am from. That kind of
thing. Atthe kiddush afer the servvices earlier this yeart two millenial girls told me they

55,
78.

79.

80.

81.

82.

83.

84.

85.

86.

87.

Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 4 of 33

CLERK
US DISTRICT & BANKRUPTCY
COURTS

really LiQGQnHAMim# tiPM $05, Bi an older congregant, who has a very busy beard anda
WASPY pupe @ydgitagl \yeptegryngs of a convert.

Janet Cooke is the reporter who won a Pulizer Prize for the Washington Post for her
article about the supposd eight-year-old black heroin addicdt she claimed was named
“Jimmy.”

Her articles turned out to be a fabrication. ke

She was fied from the Washington Post. x oe

Andew Cooper and Abby Goldgraber 4nd Judah Rose and Hyim Shafner have repeatedlly
ignored me when I attempted to handle things amicably and avoid litigaion. Or avoid
further litigatoin. At his instructions the worker bee for Kesher Israel board trustee Mark
Mellman hung up on me when I asked to talk to him.

The assistant to Rabbi Hyim Shafner hung up on me when I asked for his mobile number.
Mark Mellman and Abby Goldgraber and Hyim Shafner and Andew Cooper ignored me
when I told them that I was having bad PTSD episdoes because they banned me. I asked
them to tell me J could go to services if and when the synagogue re-opened. I made clear
if they did that I would drop my lawsuits.

Abby Goldgraber and Andew Cooper and Mark Mellman ignored me when I repeatedly
told them they were violating Jewish teaching by banning me from synagogue and

conspiring with Ken Weinsten and the Hudson Instiutte and Jay Lefkowitz and Tim

Goglein and Karl Rovve to violate my First Amendment rights.
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 5 of 33
CLERK
US DISTRICT & BANKRUPTCY
COURTS
108. Bubayspgges the patqgeSaignoring me and responded to me because I led them to

believe Bre CET FEL ashington Post had interviewed me about them banning

me from their synagogue.

109. Until this week, I had never talked to Abby Goldgraber or communicated with her
directly. I had not emailed he directly

110. Iczlled her. She didn’t recognize my number.

111. Lasked her if my stuffed chimp could go to services instead of me. She professed
ignorance about Louis E. Chimpstein.

112. I told her that synagogues are not allowd to ban Jews. She made clear she knew that
but didn’t really care. I asked hre if I could go services when the synagogue re-opened.

113.

114. She refused to answer my question.

115. Itold her falsely, “you are on the phone with Janet Cooke from the Washington
Post.”

116. Suddenly, Abby Goldbraber cared what I was saying to her. I said Janet Cooke
interviwed meextensivel about these matters.

117. Abby Goldgraber, sounding very nervous said something like, “tell he to identify
herself.”

118. I said, “Janet Cooke won a Pulitzer Prize. She doesn’t have to justify herself to you.”

119. When Abby Goldgraber got off the phone she didn’t remember the name of the
Washington Post reporter I hads told he had itnerviewed me. But she told the other

defendants that a Washington Post reporter was inteested in thir banning me form the
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 6 of 33

CLERK
US DISTRICT & BANKRUPTCY
COURTS

142. synagoghad Ribs" Got Ser a the Kesher board then had their spokesman Aaron
Ketaway callfac= CEIVED

143. Aaron Keyak is a Kesher member and as spokesman for the board is responsbile for
everything they do.

144. He callled me and said somethng like, “You said a Washington Post reporer was
looking into this. Jennifer? I know some Jennifers but I doon’t know anyboydy who
would be interested in this kind of thing.”

145. He kept asking me for the name of the Washington Post reporer who had interviwed
me.

146. I didn’t answer his question.

147. [asked him why Kesher was banning me and if they would allow me to attend
services when they resumed.

148. He told me that he would not answer my questions unless I told him for whom I was
writing. I told him that was really pompous of him. I told him Marty Baron talks to me
wtihout knowing for whom I am writing. Aaorn Kayak said, “Maybe you had a
pre-existing relationship with Marty Baron.” I told him New York Times executive editor

149,

150.

151.

1529

153.

154.
Case eee eS TRERK Document 1 Filed 05/05/20 Page 7 of 33
UL
US DISTRICT & BANKRUPTCY
COURTS

177, Dean Baqualvie Huet LO Sy ndent Maggie Haberman and iconic Tmes
reporter Clyde Haken Ge LE Py questions without asking for whom | am writing.

178. He told me that he wanted Maggie Haberman to vouch for me and respond to my

allegations. To try and intimidate me he said he would ask her about me. I said if he
emailed her she would probably be quite irked since she has three kids and writes heavily
reported stories and is probably already deluged with emails. But he told me he wouldn’t
talk to me unless she deemed me kosher.

179. | Under further persistent and fierce questioning he accused me falsey of “harassing”
Abby Goldgraber and Kehser board members.

180. I told him that was absolutely false. And that none of the defednatns ever told me not
to contact them. Just the opposite. Afer I called Mr. Shafner he told me I could call him
another time and he would meet with me. Futhemore, until this week I had never even
spoken on the phone with Abby Goldgraber or emailed her directly

181. Itold Aaorn Kataway that if he honstly believred I was hararssing Kehser board
members he should say it publicly to somebody at the New York Times. I called
somebody in the DC bureau with him on conference call. Indelibly harming my
reputation and making false and malicious stsatements that he knew very well are false he
said that I was criminallly “hararssing” Kesher Israel board members.

182. On April 28, 2020, I repeatedly told him that his statemnt was false and malicious
and harmful to my reputation. I told him that if he didn’t retract it publicly I would sue
him for it. I also dared him to repeat the statment to other reporters. The fact that he

wouldn’t do that shows he didn’t believe what he said was true. He is the spokesman for
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 8 of 33
U8 STRICT BANKRUPT
COURTS

205. Kesher Israel if hephnel ipiny that 1 Pit GrdsSing Kesher board memers he is
professionally obligatdp pays OEP EDs. not just this one New York Times person
I dared him to call.

206. He told me that he would only discuss his statement to the New York Times with me
if New York Times reporter Maggie Haberman “vouched” for me. I told him whther or
not she “vouhched” for me--whateer that means--is legally immaterial. He told me to
talk to his lawyer but refused to give me contact for him I repeatedl told Aaron Kataway
his statement was false and malicious. He told me he didn’t care what I was saying
becasue Maggie Haberman had not given him her stamp of approval for me.

207. In the course of this discussion Aaron Keyaky said he asked Maggie Haberman about
me but she did not reply. And since she had not vouched for me, he conveyed, he would
not address the fact that he had made a false statement about me to the New York Times.

208. Maggie Habreman is not the New York Times scribe that libeled me to in that voice
mail. Maggie Habmeran is qutie familiar with my unique brand of chimp journalism,
dating to when I asked her father Clyde Haberman rude questions about New York Times
columnist Tom Friedman punching a reader who asked him a purposley provocative
question after he gave a speech. Clyde Haberman has been familiar with my reporting
since at least 1996 when I was a press columnist for Eric Breindel.

209. Based on information and belief the New York Times employee who Aaron Kataway
with calculated and purposeful malice intended to run cover for his client’s conspiracy to

violate my civil rights and First amendment told malicies lies about me does not know

210.
Case 1:20-cv-01219-RCL Derument 1 Filed 05/05/20 Page 9 of 33
CN
US DISTRICT & BARKRUP
COURTS es

2020 MAY -4 py

233. myname. His lies were therefore patting injurious to my reputation beause this
New York Times person ES ELM Gian.

234. Aaron Keyak is encouraging other board members to violate my First Amendment
rights and cviil rights by banning me from the synagogue. I sent him my applicatoin for
synagogue membership but he did not forward it to the rabbi. He therefore violated
synagogue rules that anybody can join the synnagouge. Even if you are not Jewish. The
only criteria is you can’t have a non-Jewish spouse.

235. Aaron Keyak is co-founder of Bluelight Straegies with Steve Rabinowitz. The lattter
was repeatedly informed this week that Mr. Kataway made false and malicious
statements about me to the New York Times and that these statements harmed my
reputation and that Mr. Keyak has essentially conceeded the statement is false.

236. Steve Rabinowitz did not respond to my enreatiess intendced to handle things
amicably so it is not necessary for me to also sue him and his firm.

237. Asadirect result of Aaron Keyak telling malicious lies about me to the New York
Times I had a PSTD episdoe becaause I get very intimidating by bullies who lie about me
secretly. As a matter of law his lie was public. But he is also engaging in secrecy because
he won’t publicly defend his statement to the New York Times and he won’t answer my
questions about it. The legal definition of intentional infliction of emotional distress is
conduct that is extreme and outrageous and offensive to all community standards.
Aaoron Kataway knows he is doing something shameful and his clients are doing
somethign shameful that is why he won’t defend it publicly. His only defense was to

238.
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 10 of 33

CLERK
DISTRICT & BANKRUPTCY 3
: COURTS x

0

261. offer argepidtate ob oft abtat me to the New York Times that he clearly doesn’t
even believprargtgy Bede elitebdon’t defend his statement publicly.

262. Aaron Kataway libeled me at the behest of Abby Goldgraber and the Kesher Israel
board of dirctors and Rabbi Hyim Shafner and trustee Mark Mellman. They have since
been informed about his malicious statment to the New York Times and told it is false.
But they are refusing to telll him to retract it.

263. Steve Rabinowitz does public relations work for David Saperstein and the Union of
Reform Judaism. He represented the URJ conference which Saperstein barred me from
atending.

264. Aaron Keyak is also violating Jewish teaching. If he believes what he said is true he
is obligated to repeat it again publicly.

265. Under the concept of lashon horah idle gossip and dispararing somebody is
prohibited unless people need to know the information. Then Jews are obligated to
dissenminate it relevant parties..

266. In emails to lots of elite DC journalists, I have repeaedly attacked Abby Goldgraber
and Mark Mellman and Andrew Cooper for violating my civil rights. If it is the position
of the Kesher Israel board, as enunicated to the New York Times that I have been
crininally harassing them they are obligated under Jewish teaching to say that to
everybody I emailed.

267. Steve Rabinowitz is fully supporting Aaron Keyak lying to the New York Times
about me in order for his right-wing clients violating my First Amendment rights because

I objected to the co-founder of the Moral Majority and Heritage Foundation saying the
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 11 of 33
CLERK
US DISTRICT & BANKRUPTCY
9

OURTS

290. Jews killed Chirst. ree, HAY 4 PM IGA emails that I sent him in an attempt to
handlg things amicably sf RE Cn Bed MESHED also.

291. Abby Goldgraber is violaing synagogue rules and denying me membership becaue I
objected to Ken Weinstein firing me. She ignored my membership applications this week.

292. On April 30, I exchanged texts with Aaron Kataway with his lawyer and a personal
friend who is also a journalist cced. Let’s call this person “Leroy.” I told Kataway his
statement was libelous and if he didn’t retract it I would sue him for libel. Leroy does not
work for the New York Times but Kataway and his lawyer percevied Leroy as somebody
who might speak in my case. Keyak, encouraged by his lawyer, kept threatening me that
he was going to have his lawyer “contact” Leroy if he spoke or wrote in my defense
regarding my libel claim. He repeatedly said his laywer would contact him. That alone
was abusive and coercion and an intimidation technique and illegal. Lawyers are not
allowed to contact people directly. They are requird to contact their lawyers.
Additonally, his laywer and Keyak had no legitimate grounds for contacting him. He also
kept trying to intimidate me by asking in meancing manner, are you sure you want to put
Leroy in the middle of this, implyhing there woud be conseugnences for both of us if I
used him a a witness or he offered my support in any legal proceedings. With the
encoaurgement of and at the behest of the other defedants, Aarok Keyak kept telling me
that he was going to have his laywer contac everybody I had “dragged into this” and take
unspecified “action.”

293. By “this” he meant my libel lawsuti against Judah Rose in DC Supeior Cour and my

Supeior Court of the District of Columbia for illegal retaliation for my protected
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 12 of 33
U§ ustRIgTe i
COURTS or

316. activities and al QM Wia¥se-hatPMalbcF§e this Court. Abby Goldgrabre and the

other memebers of hg gid Eby wees pyre served around April 14, 2020. The case

has since been dismissed without prejudice but Keyak and the other defendants didn’t

know that. Indeed, they apparently didn’t even retain counsel.
317. Steve Rabinoiwtz ignored me when I asked him to retract Keyak’s statement. I have

provided notice of intentnet to the defendants to sue them for libel and everything else.

318.
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 13 of 33

CLERK
US DISTRICT & BANKRUPTCY
COURTS

342. Oouylany 22 (Pyaiguags! 1AM, as a direct result of all the malicious and illegal
condugs EVE Katgpayepacked by Steve Rabinowitz I had a bad PTSD episdoe and
panic attack on May 1, 2020. I was very upset becasue they were trying to poison my
relationship wth “Leroy.” I called MPD 911. I explaiend the situation to the operator.. I
said I felt threatened by Aaron Keyak because he was doing witness tampering. She said
something like “I understand what you are saying.” She agreed with me that the best way
to handle this was to sue Aaron Kataway and Steve Rabinowitz for their witness
tampering and intimidation techiques. After the conversation I had more PTSD episodes
and panic attacks and trired to get medicine for it.

343. Last week, I challenged Aaron Keyak to tell other reporters, who are following these
events closely, that I had been “harassing” Kesher board members. But he refused to do
so. This shows he clearly didn’t believe what he told the New York Times. His job as
spokesman is to get Kesher’s side of the story out to reporters. His statement to the New
York Times journo harmed my reputations by depicting me as a criminal.

344. I told the defenants that Keyak’s statmeent was false and malicious and asked them to
retract it. But they ignoredc me. Today, in yet another attempt to avoid litigatoin, I

asked Steve Rabinowitz and Agron Cobos to have thier lawyer call me. They ignored

ne, US Abby SCE
Soe Shes @ G2 darrenty

Respectuflly submitted for the Court’s consideration with faith in the American People,

“AX
Evan Gahr
Washington Gadfly

New York Post coumnist for Eric Breindel

OS lvy\Asso©
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 14 of 33

CLERK
US DISTRICT & BANKRUPTCY
COURTS

    

2020 Hbiet VMAS SLTE 9:24 AM @ 100% 4")
RE REED Sess

2 People >
Aaron Keyak

Google my lawyers firm. |
thought you were a reporter.
Him being my lawyer is nota
lie. But if that’s how you want to
be, why are we still talking?

Also, you sure you want to

bring Bsa into this?

 

Bocas ee

eMecvaly nce Mel che
find it revolting that Joe |
_ Lieberman's synagogue

Would ban Cy (ol =] cms) mike ee 3
services and call the cops on
him |

Because he objected to
somebody there firing him for

 
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 15 of 33

U8 DSTRITE BANKRUPTCY S
COURTS (\S

5 a
all verizdy tae fe 9:24 AM @ 100% 4

RECEIVED =»

  

2 People >

Aaron Keyak

But you sure MeN still wants
wy to be a part of this.

a ae et wie eect 3
_ himself such a pr Ta [ol¥ Eel a=ae
incredibly felaele-ta\ ea |

i fel Me |

 

Aaron Keyak

He’s involved now. And I’ve
given you my counsel's name.
Why are you still contacting
me?

 

|'am-gonna try to find my email

exchanges with Maggie

 
Case 1:20-cv-01219-RCL Document 1 Filed 05/05/20 Page 16 of 33
CLERK
DISTRICT & BANKRUPTCY
" COURTS
sal Verizon @artay -4 PH 1 56. 55 Aly 100%. | )

C@ RECEIVED aly

    

2 People

No, it’s fine. Contact Joe. I’m
more than willing to stop
talking with you If you want. |
only keep taking with you
because you reach out to me.
And, in addition to talking with
you, my firm's lawyers can
contact Bgsie! and whomever
uy else you've dragged into this.

Your lawyer “can” contact

LASS Cy anybody he chooses

 
Case 1:20-cv-01219-RCL Document 1 Filed 05/05/20 Page 17 of 33

sll Verizon LTE eo MAY oa M7 © 100% Ha)
se ’ us
ye Agar Kevak - 3
5 Meocale my lawyers firm. |

Ce thought you were a reporter. Oy \

Him being my lawyer is nota (us a
lie. But if that’s how you want oe

ND un be, why are we still a

Sent
Ga" Also, you sure you want to
wy bring rasta into this?

 

    

 

een fe pe! Jew ieee
=] giles <i =e) ol MS pea ol ae
oa | ee |

Because he objected to
somebody there firing him for

 
Case 1:20-cv-01219-RCL Document 1 Filed 05/05/20 Page 18 of 33

 
   
   
 

CERK
U§ DstRt & BANKRUPTCY
COURTS

ell Verizon HAVE-4 PHI: 57. 2:17 PM

  
 
 
 
 
 

he’s a pet of It. It’s up
| or Sandler’s firm will also
-~ra4ch out to everyone else
you've cced or included on all
\pur communications to see if

so Aw they want to be included. And
we then we'll take appropriate

 

Ne
Ve S set :

( \ ATOM KEY ak

OX You've included him and now
\o he S a part of it. It’s up to
cues Baae\. | or Sandler's firm will
also reach out to everyone else
you've cced or included on all
our communications to see if
thev want to be included. And
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 19 of 33

CLERK
US DISTRICT & BANKRUPT
COURTS "

 

ol eee b ne LREIO 58 2:56 PM @ 50% 8

CQRCEIVED

 

Kesher Spokesman >

‘Il call Maggie tomorrow. What
will she,confirm about you?

ace oe a cee :
' oil rights and oe oe

| Are mest oi eee |
teaching so much God needs
to send a hazneth team to.
iiial cg to oH Fela jaye sven

 

Okay, what outlet is running it
again?

FederalCourt.com

 
Case 1:20-cv-01219-RCL Document 1 Filed 05/05/20 Page 20 of 33

CLERK
US DISTRICT & BA
COUR ra RUPICY

ofl Verizon LTE 202) Hay 342 Binouse @ 38% 8 |
REC = Iv E

Kesher Spokesman >

  

 

  
   

 

ll reach out to Maggie right
now to see if she'll vouch for
you.

 

It wasn’t a threat. If she
vouches for you that could
change things.

Giincuaemsaten rotten seit sKolem
MoraeM cCotlINae-Uuro Col gare ters
_ immaterial. What does she —

“need to “vouch” me for
exactly? What could she
possibly tell you that can’t find —
on Google. |

 

You were the one who brought
her up. I'll let you know how
she replies.

 
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 21 of 33

GLERK
US DISTRICT & BANKRUPTCY
COURTS

a 200 HAY -4 PH IES 29

REC €rveaokesman >

 

 

Okay, we'll see what Maggie
Says.

seas nat the Se ae
ital ol you are

 

Yes. But I've really got to go to
bed. It’s late.

Can Chimpstein go to services

instead of me?

 
  

Case 1:20-cv-01219-RCL Document 1 Filed_05468/20 Page 22 of 33
CLERK AY
US DISTRICT & BANKRUPTCY yt
COURTS }

  

etl Verizon LTE 2020 HAY 5 BiG I 15? @ 50% @_}
(@® RECEIVED = y

Kesher Spokesman > \ S

I'll call Maggie tomorrow. What Sy aK dwt
. ° 9 q
will she confirm about you’ G\ QowYos el

 

again?

OR what outlet is running it

 
Case 1:20-cv-01219-RCL Document 1 Filed 05/05/20 Page 23 of 33

CLERK ~
US DISTRICT & BANKRUPTCY
COURTS

@ 23%6

  

| need to figure out if you're
actually writing for a news
outlet before we speak any
further.

_ Because if you don't talk to me _

“here we can talk infront ofa =~
judge you told somebody at the ©
DC bureau | was criminally.

harassing board members. No
board member ever told me not —
to contact them. | only talked to

_ Abby Goldgraber one time on
the phone. She didn’t tell me
not to contact her again

 

I'll reach out to Maggie right
now to see if she'll vouch for
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20

CLERK
US DISTRICT & BANKR
COURTS me

 

20 MAY =4 py yy: |
fl Verizon LTE eH M @ 38%6 »
KRECEL TP mn a\ Qr Le

| Kesher. Spokesman » \ S
OS Soul

II Feach out 2 Maggie right
now to see if she'll vouch for  NSs

 

   

It wasn’t a threat. If she
vouches for you that could

 

    

You were the one who brought
her up. I'll let you know how

she replies.

 
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 25 of 33

CLERK
US DISTRICT & BANKRUPTCY |
COURTS

2020 NAY -4 ; _
etl Verizon LTE PAI! a @ 100% 842)

<@

    

2 People >
Aaron Keyak

Google my lawyers firm. |
thought you were a reporter.
Him being my lawyer is not a

lie. But if that’s how you want to
be, why are we still talking?

Also, you sure you want to
bring Semmset into this?

 

AMS aie

| Ev ste tf Nii rirertl (ela :
find it revolting thatJoe
Pera se a

Would ban expel a Jew from
services and call the cops on
him |

" Because he objected to
somebody there firing him for

 
     
  

 
 

ent 1 Filed 05/05/20 Page 26 of 33

mh aes USDistaet ent

STRICT & Bani
Caller. One offth ets of his depressiof Of BAAR i

  

  
    

New York State Licensed Psychologist- 005504-1

 

ee -
SZ rVa — LSC

 
Case 1:20-cv-01219-RCL Document 1 Filed 05/05/20 Page 27 of 33

raw eh
ee ore
oe
—— J

EC ad 7

 
   
 

  

     

2

  

 

Sy Trumas B. Eosatt.
Washington Post Staff Winter

 

of the contemporary
has

Easter commentary that
“Christ was cracified by the Jews.”

The commentary caused critics to
accuse Weyrich of anti-Semitism Ev
an Gahr, a senior fellow at the Hudson
institute and a writer ior a rumber of
yesterday with an outraged eommen-
tary of bis nen om the American Spec-
tater Web site. in an interview, ot
caBed Weytich a “demented anti Sem-
ife.”

Weyrich, head of the Free Congress.
Foundation, was unavailab’> for com-
ment, bat an aide, Nicholas Sanchez,
said, “He is not in any way an antt
Semite.” Sanchez sougitt to back up
Weyrich’s assertion by citing several
passages in ie New Testament, in-
cluding the Book of Matthew, Chap-
ters 27 and 28; and the Book of Mark,

movement, F
both the right and left by writing an number
declaring

Fo See
Hl
Hin
ti
fl

bags

eT
4
itl

ce
€
F
:
L

Citing
Jews in Christ’s Death \.\yh-WP)

‘The publication of Gahr's csay
produced @ flood of emails to the

American Spectator, some supporung
Gahr, some backing Weyrich,

hs wl
NM Prost Columnd
bo Gare"
JS
Hulse Take
erreur
“Pia batbytoe

6& Cece?

CR own elt
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 28 of 33

. CLERK
31Superfor Cov of thaDistrict of € :
ICT & BANKR
2020 CAWNG Go AG
2020 MAY -4 PM I}: Q3

A JONES FOR PRODUCT PLACEMENT

BY Lloyd Grove Hudson Morgan
NEW YORK DAILY NEWS
Tuesday, November 15, 2005, 12:00 AM

@

e

e Iweet

e email
CLINTON ISN'T HAPPY WITH D.C. BLOGGER'S MEDICATION CLAIM Bill Clinton has
been out of office for nearly five years, and still the conservatives won't get off the former
President's case. Washington blogger Evan Gahr, who runs the chimpstein.
com Web site, yesterday wrote that "a psychiatrist colleague of Clinton's physician" revealed to
him that Clinton is "taking antidepressants.
" The 59-year-old Clinton underwent open-heart surgery in September 2004, and Manhattan
psychiatrist Peter Shapiro, who does not treat Clinton, told me that 20% to 30% of heart-surgery
patients - compared with 5% to 15% of the general population - suffer post-operative depression.
Yesterday Clinton's spokesman, Jay Carson, denied that his boss is taking antidepressants. From
Tel Aviv, where the former President is on a well-publicized visit to Israel with his wife, Sen.
Hillary Clinton, Carson E-mailed: "This is totally untrue, but this kind of fabrication is probably
to be expected from a guy who has made his living attacking President Clinton and was fired
from his last job for, among other things, playing with stuffed animals during a serious TV
interview. :
" Carson is "lying about me, and he's probably lying about Clinton," Gahr retorted. "When you
work for a known liar, you probably shouldn't question others' credibility.
" Gahr, who in 2001 was fired from his job as a senior fellow at the conservative Hudson
Institute, conceded that he once brandished a stuffed chimp during a debate on Fox News'
"Hannity & Colmes.
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 29 of 33

¢C
32Superior Court of the District of ColdSibil are HAARUPTe
2020 CA 01019 COURTS

Date: Friday. June 15. 2OUNZ MPLA TPR 5

Fin: fiat rteciryahon, com
To: Eventahr@ac.com REC Ey ED

 

hear Byars

Wea kiwrw thet | hase teeen @ fried are fovea’ 0G Coe to be 8

inend. Tha mo genphy Gut of leyelty to Eric, but cut of respect bor
your gis. M & ckar to me that you have been baumatined by the
wggitiess of your fornaer commades oh the tight who would not be
igumatined, Thay haw shows odesque dowahee stands, weoest of wi
ihe

jews aevong teen. The veksant. works crew Since Boout thea. That i a
tian fo you, Tey divsakd sow mov cn oral nies he poet fo then that
‘They haw mor deatncyed yc life or carpe. b ml be return 10
Aeresioa on the Ist of Boy. Let's hana a Song comversation.

dege ty
Case 1:20-cv-01219-RCL Document 1 Filed 05/05/20 Page 30 of
CLERK
26Superior Court of the Distrilt RE CMbinbiarryprey
2020 CA 01019 COURTS

http:/iwww.nydallynews.comfarghives/qpinionswing-proves-honesty-doesn-pay-article-1 .
900498 .

° R

> RIGHT WING PROVES IT REC dM Doesnt ALWAYS PAY

>

> By Stanley Crouch

> Oddly, little has been reported about the squabble among conservatives over right-wing icon
Paul Weyrich's talking the same talk that put Charlie Ward of the Knicks on the hot plate. As you
surely must know by now, Ward is a New Testament man who went back into the old charge
that the Jews killed Christ. After that got on the front pages, there were some behind-the-scenes
movements to make sure we didn't find ourselves in the middle of another moment of hysteria in
which Jews were accused of attacking another black man. The point was to get Ward to back up
to at least Vatican II and renounce language that has been a staple of anti-Semitic types for
centuries. As for Weyrich, this gentle Christian recently published that very same "Jews killed
Christ" charge on his Web site. This was exposed by conservative columnist and investigative
reporter Evan Gahr. Gahr was promptly attacked and painted as "a publicity hound" by
conservative gadfly David Horowitz, whose own most recent claim to publicity has been his
buying ads in college newspapers to argue against the idea of reparations for American slavery.
In another twist of the knife, Gahr was informed yesterday that he would soon be relieved of his
position at the Hudson Institute, a conservative think tank. That this story has not made much of
a showing in the ongoing press discussion of identity as determined by public - or private -
statements is more than a bit interesting, particularly in light of the coverage Ward got for much
the same thing. It surely proves there's no liberal press bias against the conservatives. After all,
the so-called liberal press let off Senate Majority Leader Trent Lott (R-Miss.) despite plenty of
proof showing his connection to the Council of Conservative Citizens, more than a few of whose
members consider black people innately inferior to whites. No black politician connected to a
group with the opposite view would have gotten away with it. Imagine, for example, if Colin
Powell or Condoleezza Rice had ever praised the ideas of the Nation of Islam. But if the
mainstream press isn't paying attention to Gahr, the right wing certainly is. In fact, he is being
treated much the same way that Washington Post reporter Milton Coleman was when he
reported the Hymietown comment that boiled Jesse Jackson in charges of anti-Semitism
for a few years. No one has promised to "deliver death" to Gahr as Louis Farrakhan did to
Coleman. But Gahr has definitely been stripped of his conservative stripes. The irony is that if
he had looked the other way and ignored Weyrich's anti-Semitic remarks, Gahr would be quite
safe now. But dissension in the ranks is a crime among hard-core ideologues, from the
far right to the far left.

 

 
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 31 of 33

    

2020.CA- p 5 ISTRIC
=== “COURTS

Despite improvement Mr. Gahr’s ability to work in his profession as a journalist remains

significantly impaired. "AasmRrsatopieni es are spotty. At times they are fine but at others they
can be extremely poor. Hé can get easily frustrated and it will take him days to regroup and focus.

Language and writing “BE GE, {Vv ep to poor depending on his mental state at the time.
When feeling good he is ly"active but when not he still retreats and isolates.

In addition, he has recently begun to experience panic attacks related to Post Traumatic Stress
from the original trauma. These attacks can range from moderate to severe. The latest one on 6/9 and
6/10 [was a direct result of Michael Horowitz criminally harasssing his father]

Assessment:

[Redacted for Privacy Reasons and Because It Is Immaterial to My Claims]

If additional information is required please feel free to contact me.

 

Stephen A. Zurrow Ph.D.
Licensed New York State Psychologist-005504-1

\F -
se CANS (cold

From: Stephen Zurrow <sajg125@gmail.com> To: EvanGahr <evangahr@aol.com>

Subject: Letter Date: Thu, May 3, 2018 2:04 pm

To Whom It May Concern:
I have been treating Evan Gahr for Major Depressive Disorder and Post Traumatic Stress

Disorder stemming from his dismissal from The Hudson Institute and harassment of his father.
More recently (2016), these conditions were exacerbated by his firing from his job at The Daily

Caller. One of the facets of his depression is his inability to complete tasks, even when he
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 32 of 33
CLERK
24Superior Court of the B§gh Bh ia
ismaief A DDRcy

2020 CA 01019 COURTS

initially intends to do theap. mays i result in missed scheduled appointments, incomplete
7? PH IE gg

projects etc.. RE CE; VE D

Stephen A. Zurrow Ph.D.

New York State Licensed Psychologist- 005504-1

 

Secho~ \SET Congres
a Nan Near QAR Coy A RAY
Case 1:20-cv-01219-RCL Document1 Filed 05/05/20 Page 33 of 33

27Superior Court of the Distt of Columbia
2020 CA 01019 US ve BANKRUPTCY

Righi-wing purge
remindsaneof the Reds

though it hasn’t risen to the level of
general public notice, there is a
urge going on in canservative cir-
cles that should concern every American,
ii doesn't matter that you've probably nev-
er heard of the victim. Everyone ought to
care — and raise objections —
when people who represent
themselves as defenders of free
speech and the American way
of life behave, in fact, file totali-
The person being purged is
Eyan Gahe, & conservative writ-
or and investigative reporter. It
all started when Gahr went af-
ter Paul Weyrich, whose status
among Republicans is assured
by his position as commander
of the right-wing Free Congress
Foundation.
Weyrich wrote an Easier ines-

did not think Gehr had always acted pro-
fessionally, he was in no danger of being
dismissed from Hudson because “at the
institute, we don't tell people what to
say.”

Shortly thereafter, Gahr told me, he re-
ceived an E-mait from the institute's Mo-
na Charen, a conservative columnist (and
also a Jew), alerting hin to expect a call
from the head of the Washington office in-
forming him he had been cain ssed.

 

cent Bere Gahr's name has been tale
on off the masthead of The American En-
terprise magazine. He was listed us acon
tributing writer in the May issue of this
journal of politics, business and culture.
He fs gone in June.

What's more, Kart Zinsmeijster, the edi-

 

sage on his Web site that flailed Jews with
the oid slur that they killed Christ. Gahr,
who happens to be Jewish, was appalled
and went public with his disgust.

After that, things changed far him very
quickly. He was attacked by conservative

David Horowitz, who

also Jewish, and informed

that his column would no

longer be welcome at Horo-

witz's FrontPage Magazine
on the Internet.

The Hudson Institule, a con
servative think tank, then in-
formed Gahr that the sudden
pain he felt in his backside
was the result of its kicking.
him out. This, despite the fact
that Herb London, head of the
institute and himself 4 Jew,
had told the Forward, a Jew-
ish weekly, that although be

tor in chief, has told Gahr he no longer
may use the magazine's facilities for re-
search, Zinsmeister says the problems
with Gahr preceded the Weyrich incident,
ee thut does not justify an apparent purg-

 

lan Kundera’s “The Book of f Laughter and
Forgetting.” The novel is a sanre, often

heartbreaking, of Eastern Europe under
the Communists, It was a time when the
regime would calebrate a person — until
he was purged. Then his name would dis-
appear from official documents. Then his
image would be airbrushed away.
